       Case 4:21-cv-02122 Document 10 Filed on 08/25/21 in TXSD Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

ATAIN SPECIALTY INSURANCE                         §
COMPANY,                                          §
     Plaintiff                                    §
                                                  §    CASE NO. 4:21-CV-2122
v.                                                §
                                                  §
TRIPLE P.G. SAND DEVELOPMENT,                     §
L.LC.                                             §
      Defendant                                   §    JURY TRIAL DEMANDED

     DEFENDANT TRIPLE P.G. SAND DEVELOPMENT, L.L.C.’S ORIGINAL ANSWER

         Defendant TRIPLE P.G. SAND DEVELOPMENT, L.L.C. (“Triple P.G.”) files this

Original Answer to Plaintiff Atain Specialty Insurance Company’s (“Atain” or “Plaintiff”)

Original Complaint Seeking Declaratory and Other Relief and would show the Court the

following:

                                       I. INTRODUCTION

1.       Regarding Paragraph Number “1,” Triple P.G. admits that Atain seeks a Declaratory

Judgment as set forth in the Original Complaint Seeking Declaratory and Other Relief (“Original

Complaint”), but Triple P.G. denies that Atain is entitled to the relief sought. Triple P.G. is without

sufficient information to admit or deny whether the Policy referenced in the Original Complaint is

complete, true, and accurate.

                                           II. PARTIES

2.       Triple P.G. is without sufficient information to admit or deny allegations in Paragraph

Number “2.”




Atain v Triple P.G.                                                                                -1-
ORIGINAL ANSWER
       Case 4:21-cv-02122 Document 10 Filed on 08/25/21 in TXSD Page 2 of 7




3.       As to Paragraph Number “3,” Triple P.G. denies that it is a corporation, and the correct

name of Defendant is “Triple P.G. Sand Development, L.L.C.” Triple P.G. admits the remainder

of Paragraph Number “3.”

                              III. JURISDICTION AND VENUE

4.       Triple P.G. denies Paragraph Number “4.”

5.       Triple P.G. admits the allegations in Paragraph Number “5.”

6.       Triple P.G. admits the allegations in Paragraph Number “6.”

                                      IV. BACKGROUND

7.       Triple P.G. admits the allegations in Paragraph Number “7.”

8.       Triple P.G. admits that Atain issued Policy CIP307002 (“Policy”) to Triple P.G. covering

Policy period August 31, 2016 to August 31, 2017, and admits the remaining allegations in

Paragraph Number “8.” Triple P.G. refers the Court to the Policy for a full and accurate recitation

of its terms.

9.       As to Paragraph Number “9,” Triple P.G. admits that three lawsuits—(1) Cause No. 2018-

66557; John Ellisor v. Hansen Aggregates, LLC et al; in the 11th District Court of Harris County,

Texas (“Ellisor”); (2) Cause No. 2020-08901; Eduardo Del Pino v. Hansen Aggregates LLC, et

al; in the 129th Judicial District Court of Harris County, Texas (“Del Pino”); and (3) Cause No.

2020-48333; Steven Nelson v. Hanson Aggregates LLC, et al; in the 270th Judicial District of Harris

County, Texas (“Nelson”)—exist, but denies the allegations contained therein and Plaintiff’s

characterizations of these lawsuits, collectively referred to herein as the “Underlying Lawsuits.”

Triple P.G. refers the Court to the Underlying Lawsuits for a full and accurate recitation of their

allegations.




Atain v Triple P.G.                                                                            -2-
ORIGINAL ANSWER
       Case 4:21-cv-02122 Document 10 Filed on 08/25/21 in TXSD Page 3 of 7




10.      Triple P.G. admits the allegations in Paragraph Number “10” but denies both the

allegations contained in the Underlying Lawsuits and Plaintiff’s characterization of the Underlying

Lawsuits.

11.      As to Paragraph Number “11,” Triple P.G. admits that there are Underlying Lawsuits but

denies both the allegations contained in the Underlying Lawsuits and Plaintiff’s characterization

of the Underlying Lawsuits. Triple P.G. admits that there is a 15th Amended Petition in the Ellisor

suit, an Original Petition in the Del Pino suit, and a First Amended Petition in the Nelson suit.

Triple P.G. denies the remaining allegations in Paragraph Number “11.”

12.      As to Paragraph Number “12,” Triple P.G. admits that the Underlying Lawsuits make

allegations against Triple P.G. but denies those allegations.

13.      As to Paragraph Number “13,” Triple P.G. admits that each of the Underlying Lawsuits

makes certain allegations, which Triple P.G. denies, against Triple P.G., and denies the remaining

allegations in Paragraph Number “13.”

14.      As to Paragraph Number “14,” Triple P.G. admits that Plaintiff is selectively quoting from

the Ellisor 15th Amended Petition but denies both Plaintiff’s characterization of and the allegations

contained in the 15th Amended Petition, which speaks for itself.

15.      As to Paragraph Number “15,” Triple P.G. admits that Plaintiff is selectively quoting from

the Ellisor 15th Amended Petition but denies both Plaintiff’s characterization of and the allegations

contained in the 15th Amended Petition, which speaks for itself.

16.      As to Paragraph Number “16,” Triple P.G. admits that Plaintiff is selectively quoting from

the Ellisor 15th Amended Petition but denies both Plaintiff’s characterization of and the allegations

contained in the 15th Amended Petition, which speaks for itself.




Atain v Triple P.G.                                                                              -3-
ORIGINAL ANSWER
       Case 4:21-cv-02122 Document 10 Filed on 08/25/21 in TXSD Page 4 of 7




17.      As to Paragraph Number “17,” Triple P.G. admits that Plaintiff is selectively quoting from

the Ellisor 15th Amended Petition but denies both Plaintiff’s characterization of and the allegations

contained in the 15th Amended Petition, which speaks for itself.

18.      Triple P.G. denies all allegations in Paragraph Number “18” and denies the allegations and

Plaintiff’s characterization of the Ellisor petitions, which speak for themselves.

19.      As to Paragraph Number “19,” Triple P.G. admits that Plaintiff is selectively quoting from

the Ellisor 11th Amended Petition but denies both Plaintiff’s characterization of and the allegations

contained in the 11th Amended Petition, which speaks for itself.

20.      As to Paragraph Number “20,” Triple P.G. admits that Plaintiff is selectively quoting from

the Ellisor 11th Amended Petition but denies both Plaintiff’s characterization of and the allegations

contained in the 11th Amended Petition, which speaks for itself.

21.      As to Paragraph Number “21,” Triple P.G. admits that Plaintiff is selectively quoting from

the Del Pino Original Petition but denies both Plaintiff’s characterization of and the allegations

contained in the Original Petition, which speaks for itself.

22.      As to Paragraph Number “22,” Triple P.G. admits that Plaintiff is selectively quoting from

the Del Pino Original petition but denies both Plaintiff’s characterization of and the allegations

contained in the Original Petition, which speaks for itself.

23.      As to Paragraph Number “23,” Triple P.G. admits that Plaintiff is selectively quoting from

the Del Pino Original Petition but denies both Plaintiff’s characterization of and the allegations

contained in the Original Petition, which speaks for itself.

24.      As to Paragraph Number “24,” Triple P.G. admits that Plaintiff is selectively quoting from

the Nelson First Amended Petition but denies both Plaintiff’s characterization of and the

allegations contained in the First Amended Petition, which speaks for itself.



Atain v Triple P.G.                                                                              -4-
ORIGINAL ANSWER
       Case 4:21-cv-02122 Document 10 Filed on 08/25/21 in TXSD Page 5 of 7




25.      As to Paragraph Number “25,” Triple P.G. admits that Plaintiff is selectively quoting from

the Nelson First Amended Petition but denies both Plaintiff’s characterization of and the

allegations contained in the First Amended Petition, which speaks for itself.

26.      As to Paragraph Number “26,” Triple P.G. admits that the plaintiffs in the Underlying

Lawsuits are seeking exemplary damages against defendants in the Underlying Lawsuits but

denies that the plaintiffs in the Underlying Lawsuits are entitled to said exemplary damages.

27.      As to Paragraph Number “27,” Triple P.G. admits that Plaintiff is selectively quoting the

language of the Policy but denies Plaintiff’s characterization of the Policy, which speaks for itself.

28.      Triple P.G. denies the allegations in Paragraph Number “28.”

29.      As to Paragraph Number “29,” Triple P.G. admits that Plaintiff is selectively quoting the

language of the Policy but denies Plaintiff’s characterization of the Policy, which speaks for itself.

30.      As to Paragraph Number “30,” Triple P.G. denies that the Policy contains language that

would remove the Underlying Lawsuits from coverage. Triple P.G. admits that Plaintiff is

selectively quoting the language of the Policy but denies Plaintiff’s characterization of the Policy,

which speaks for itself.

31.      As to Paragraph Number “31,” Triple P.G. denies that the Policy contains definitions that

may affect or eliminate coverage. Triple P.G. admits that Plaintiff is selectively quoting the

language of the Policy but denies Plaintiff’s characterization of the Policy, which speaks for itself.

                                  V. COVERAGE POSITION

32.      Triple P.G. denies the allegations in Paragraph Number “32.”

33.      Triple P.G. denies the allegations in Paragraph Number “33.”

34.      Triple P.G. denies the allegations in Paragraph Number “34.”




Atain v Triple P.G.                                                                               -5-
ORIGINAL ANSWER
       Case 4:21-cv-02122 Document 10 Filed on 08/25/21 in TXSD Page 6 of 7




35.      As to Paragraph Number “35,” Triple P.G. admits the Plaintiff is selectively quoting from

Lamar Homes, Inc. v Mid-Continent Cas. Co. but denies Plaintiff’s characterization of the

Supreme Court’s opinion, which speaks for itself.

36.      Triple P.G. denies the allegations in Paragraph Number “36.”

37.      Triple P.G. denies the allegations in Paragraph Number “37.”

38.      Triple P.G. denies the allegations Paragraph Number “38” and denies Atain’s right to the

relief that it is seeking.

39.      Triple P.G. admits that Atain seeks a declaration pursuant to 28 U.S.C. §§ 2201 and 2202

but denies that Atain is entitled to such declaration.

                                     VI. PLAINTIFF’S PRAYER

40.      Triple P.G. denies that Plaintiff is entitled to any relief stated in its prayer in its entirety.

                                  VII. AFFIRMATIVE DEFENSES

41.      Triple P.G. denies that Plaintiff has stated a claim upon which relief can be granted.

42.      Triple P.G. asserts that the coverage rights, grants, and the exclusions in the policies are

ambigious, including, but not limited to, the definition of pollutant.

43.      Triple P.G. asserts that Plaintiff’s declaratory action has not included all necessary parties

under Federal Rule of Civil Procedure 19, namely the tort claimants in the Underlying Lawsuits

who have a claim or interest that would be affected by the declaration herein; accordingly if said

claimants are not joined to this litigation this matter must be dismissed.

         Defendant Triple P.G. Sand Development, L.L.C. prays that the Court enter declaratory

judgment in its favor and for other such relief to which Defendant Triple P.G. Sand Development,

L.L.C. is justly entitled.




Atain v Triple P.G.                                                                                     -6-
ORIGINAL ANSWER
       Case 4:21-cv-02122 Document 10 Filed on 08/25/21 in TXSD Page 7 of 7




                                            Respectfully submitted,

                                              /s/ Scott C. Skelton
                                            Scott C. Skelton
                                            State Bar No. 00784979
                                            SDTX Bar No. 28268
                                            SKELTON | SLUSHER | BARNHILL |
                                              WATKINS | WELLS PLLC
                                            1616 S. Chestnut St.
                                            Lufkin, Texas 75901
                                            Phone: 936.632.2300
                                            Fax: 936.632.6545
                                            sskelton@skeltonslusher.com
                                            Attorney for Defendant

                                              /s/ Holli Pryor-Baze
                                            Holli Pryor-Baze
                                            State Bar No. 24013357
                                            SDTX Bar No. 24586
                                            hypryorbaze@akingump.com
                                            Alyx Eva
                                            State Bar No. 24116334
                                            SDTX Bar No. 3544812
                                            aeva@akingump.com
                                            AKIN GUMP STRAUSS HAUER & FELD LLP
                                            1111 Louisiana Street, 44th Floor
                                            Houston, Texas 77002
                                            Phone: 713.220.5800
                                            Fax: 713.236.0822
                                            Attorneys for Defendant



                               CERTIFICATE OF SERVICE

        A true and correct copy of the foregoing instrument was served electronically via U.S.
District Court [LIVE] Document Filing System to all known counsel of record, on this 25th day of
August, 2021.


                                              /s/ Scott C. Skelton
                                            Scott C. Skelton




Atain v Triple P.G.                                                                         -7-
ORIGINAL ANSWER
